Citation Nr: 0900921	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new material evidence has been received to reopen 
a claim of entitlement to service connection for pressure of 
the left head.  

2.  Whether new material evidence has been received to reopen 
a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD).  

3.  Whether new material evidence has been received to reopen 
a claim of entitlement to service connection for a left arm 
disorder.  

4.  Entitlement to service connection for pressure of the 
left head, to include as due to migraine.  

5.  Entitlement to service connection for a gastrointestinal 
disorder, to include GERD and chronic gastritis. 

6.  Entitlement to service connection for a left arm 
disorder, to include carpal tunnel syndrome.  

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

8.  Entitlement to service connection for a left ankle 
disorder.  

9.  Entitlement to service connection for gout of the left 
foot.

10.  Entitlement to an initial rating for lumbar spine 
degenerative joint disease, evaluated as 10 percent 
disabling, prior to January 14, 2008, and evaluated as 20 
percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1984 to 
February 2004.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The Board notes that service connection for lumbar spine 
degenerative joint disease was granted in a March 2004 rating 
decision, and a 10 percent evaluation was assigned from March 
1, 2004.  In January 2008, the evaluation was increased to 20 
percent from January 14, 2008.  The Board notes that since 
the increase to 20 percent did not constitute a full grant of 
the benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In the January 2005 notice of disagreement, the appellant 
raised the issue of entitlement to service connection for a 
right arm disorder.  This issue is referred to the agency of 
original jurisdiction (AOJ).  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in September 2008.  Additional 
evidence was received at the hearing and the appellant waived 
initial AOJ consideration of the evidence.  A transcript of 
the hearing has been associated with the claims file.  

The issues of entitlement to service connection for a 
disorder manifested by pressure to the left head, to include 
as due to migraine, a gastrointestinal disorder, to include 
GERD and gastritis, a left arm disorder, to include carpal 
tunnel syndrome, and PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for pressure of the left side of the 
head secondary to an injury was denied in a March 2004 rating 
decision.  The appellant did not appeal and that decision is 
final.

2.  The evidence added to the record since the March 2004 
rating decision pertaining to pressure of the left side of 
the head relates to an unestablished fact necessary to 
substantiate the claim.

3.  Service connection for GERD was denied in a March 2004 
rating decision.  The appellant did not appeal and that 
decision is final.

4.  The evidence added to the record since the March 2004 
rating decision pertaining to GERD relates to an 
unestablished fact necessary to substantiate the claim.

5.  Service connection for a left arm disorder was denied in 
a March 2004 rating decision.  The appellant did not appeal 
and that decision is final.

6.  The evidence added to the record since the March 2004 
rating decision pertaining to a left arm disorder relates to 
an unestablished fact necessary to substantiate the claim.

7.  A left ankle disability is not shown.  

8.  Left foot gout was not manifest in service and is not 
attributable to service.  

9.  Disability due to left foot gout is not attributable to 
service-connected disease or injury.  

10.  There has been no significant change in the appellant's 
lumbar spine disability during the appeal period.  

11.  The appellant does not have forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision, which denied entitlement 
to service connection for pressure of the left side of the 
head secondary to an injury is final.  Evidence submitted 
since that decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

2.  The March 2004 rating decision, which denied entitlement 
to service connection for GERD is final.  Evidence submitted 
since that decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

3.  The March 2004 rating decision, which denied entitlement 
to service connection for a left arm disorder is final.  
Evidence submitted since that decision is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 
(2008).

4.  A chronic left ankle disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  Left foot gout was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

6.  Left foot gout is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).

7.  The criteria for a uniform 20 percent evaluation for 
lumbar spine degenerative joint disease have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5237, 5242, 5243 (2008).

8.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral spine degenerative joint disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5237, 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
December 2006 and February 2007 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet App. at 120.  

In regard to the back, the appellant is challenging the 
initial evaluation assigned following the grant of service 
connection in March 2004.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  The Board 
notes that additional notice was sent in September 2005.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.  The appellant was afforded a hearing, and 
the file was held open for 60 days for submission of 
additional evidence.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
appellant.  For the reasons discussed above, the Board finds 
that VA has fulfilled its VCAA notification duties to the 
appellant to the extent necessary.  

There is no objective evidence indicating that there has been 
a material change in the service-connected lumbar spine 
degenerative joint disease since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The January 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in April 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  New & Material Evidence

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In this case, the Board is reopening the claims.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Pressure of the Left Head

Initially, the Board notes that the issue certified on 
appeal, as reflected in a May 2008 VA Form 8, is listed as 
service connection for "pressure of the left side of the 
head secondary to an injury (also claimed as migraines)."  
In that regard, service connection for pressure of the left 
side of the head secondary to an injury was previously 
addressed and denied by the AOJ in March 2004.  Although the 
claimed disorder was noted to have been considered as 
analogous to disorders under Diagnostic Codes 8199-8100, 
encompassing migraine, and symptoms were noted to include 
headaches, no specific reference to migraine was noted in 
that decision and service connection for migraine has not 
been the subject of a previous denial.  Regardless, since the 
Board finds that there is new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for pressure of the left head, the issue of 
whether the appellant has pressure of the left head, to 
include as due to migraine, will be adjudicated, and thus, 
there has been no prejudice to the appellant.  

The issue of entitlement to service connection for pressure 
of the left side of the head due to injury, with symptoms to 
include headache, was previously addressed and denied by the 
AOJ in March 2004.  At the time of the prior decision, the 
record included the service medical records, statements from 
the appellant, and post service medical records.  The 
evidence was reviewed and service connection for a disorder 
manifested by pressure on the left side of the head was 
denied.  38 U.S.C.A. § 7105.  That decision is final.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in March 2004, there was no 
objective evidence of a chronic disability manifested by 
pressure of the left side of the head.  The January 2004 VA 
examination report noted no objective data to support a 
diagnosis in association with complaints of chronic pressure 
on the left side of the head.

Since that determination, the appellant has applied to reopen 
his claim of entitlement to service connection for pressure 
of the left side of the head.  The evidence submitted since 
the prior final denial in March 2004 is new and material.  A 
November 2006 record reflects a diagnosis of headache 
syndromes.  The evidence cures one of the evidentiary 
defects, and is relevant and probative, and thus, the 
evidence is new and material.  The evidence submitted since 
the prior final denial is new and material and the claim is 
reopened.

GERD

Initially, the Board notes that the issue certified on 
appeal, as reflected in a May 2008 VA Form 8, is listed as 
service connection for, "(GERD) (also claimed as chronic 
gastritis."  In that regard, service connection for GERD was 
previously addressed and denied by the AOJ in March 2004.  A 
claim for chronic gastritis has not been the subject of a 
previous denial.  Regardless, since the Board finds that 
there is new and material evidence sufficient to reopen the 
claim of entitlement to service connection for GERD, the 
issue of whether any identified gastrointestinal disorder, to 
include GERD and/or chronic gastritis, will be adjudicated, 
and there has been no prejudice to the appellant.  

The issue of service connection for GERD was previously 
addressed and denied by the AOJ in March 2004.  At the time 
of the prior decision, the record included the service 
medical records, statements from the appellant, and post 
service medical records.  The evidence was reviewed and 
service connection for GERD was denied.  38 U.S.C.A. § 7105.  
That decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

At the time of the prior decision, the evidence did not 
establish GERD.  The January 2004 VA examination report noted 
no objective data to support a diagnosis of GERD.  

Since that determination, the appellant has applied to reopen 
his claim of entitlement to service connection for GERD.  The 
evidence submitted since the prior final denial in March 2004 
is new and material.  Evidence received in December 2008 
reflects an impression of GERD, chronic, aggravated by 
medicines.  The evidence cures one of the evidentiary 
defects, and is relevant and probative, and thus, the 
evidence is new and material.  The evidence submitted since 
the prior final denial is new and material and the claim is 
reopened.

Left Arm Disorder

Initially, the Board notes that the issue certified on 
appeal, as reflected in a May 2008 VA Form 8, is listed as 
service connection for, "left arm pain (also claimed as 
carpal tunnel syndrome)."  Service connection for left arm 
pain was previously addressed and denied by the AOJ in March 
2004.  A claim for carpal tunnel syndrome on the left has not 
been the subject of a previous denial.  Regardless, since the 
Board finds that there is new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for left arm pain, the issue of whether any 
identified left arm disorder, to include left carpal tunnel 
syndrome, will be adjudicated and there has been no prejudice 
to the appellant.  

The issue of service connection for left arm pain was 
previously addressed and denied by the AOJ in March 2004.  At 
the time of the prior decision, the record included the 
service medical records, statements from the appellant, and 
post service medical records.  The evidence was reviewed and 
service connection for a disorder manifested by left arm pain 
was denied.  38 U.S.C.A. § 7105.  That decision is final.  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, there was no objective 
evidence of a chronic disability manifested by left arm pain.  
The January 2004 VA examination report noted no objective 
data to support a diagnosis in association with complaints of 
left arm pain.

Since that determination, the appellant has applied to reopen 
his claim of entitlement to service connection for a disorder 
manifested by left arm pain.  The evidence submitted since 
the prior final denial in March 2004 is new and material.  A 
June 2005 record notes an acquired deformity of the clavicle, 
and a December 2005 record notes tightness of the bilateral 
upper and middle trapezius, and records, dated in August 
2006, reflect complaints of bilateral hand tingling/numbness.  
The Board finds the evidence added to the record since the 
prior denial is relevant and probative, and thus, the 
evidence is new and material.  The evidence submitted since 
the prior final denial is new and material and the claim is 
reopened.

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2008).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2008).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2008).  This includes an increase in disability.  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Left Ankle

Initially, the Board notes that there has been no assertion 
of combat in regard to the claim pertaining to the left 
ankle.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2007) are not for application.

The appellant asserts that he has a left ankle disorder 
related to service.  In the March 2008 VA Form 9, he stated 
that he had swelling in the left ankle as a result of 
twisting his ankle in service.  

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  The Board finds that service 
connection is not warranted for a left ankle disorder.  

A determination as to whether any left ankle disorder is 
related to service requires competent evidence.  The 
appellant is competent to report that he twisted his left 
ankle during service and such is documented in the service 
medical records.  As a layman, however, his opinion alone is 
not sufficient upon which to base a determination as to 
diagnosis or a relationship between service and current 
disability.  The Board finds that his opinion alone does not 
provide a sufficient basis upon which to make a 
determination.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service medical records reflect complaints of a swollen left 
ankle after twisting the ankle while playing basketball in 
October 1990.  The assessment was possible sprained ankle.  A 
May 1992 examination report shows that the feet and lower 
extremities were normal and his lower extremities were 
assigned a profile of "1."  On the accompanying medical 
history, he denied having or having had swollen or painful 
joints.  

In this case, there is no competent evidence of a chronic 
left ankle disability.  In that regard, while complaints of 
swelling and instability of the left ankle were noted on 
examination in January 2008, the examiner report that there 
was no swelling, heat, redness, or bony deformity, that left 
ankle stability and strength were normal, and that x-ray 
examination of the left ankle was normal.  

In regard to assertions of continuity of symptomatology, as 
reflected in an August 2008 statement from the appellant's 
representative, the January 2008 VA examiner noted that while 
a diagnosis of a possible ankle sprain was entered during 
service in 1990, there were no complaints or abnormalities of 
the ankles in 2003.  The examiner added that there were no 
treatment records from the years following separation in 
regard to the left ankle, noting that the appellant was very 
vague about his history of complaints.  Regardless, the 
examiner specifically stated that no specific diagnosis was 
ascertainable other than chronic pain syndrome of the left 
ankle.  The Board notes that pain cannot be compensable in 
the absence of proof of an in-service disease or injury to 
which the current pain can be connected by medical evidence.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

The pivotal issue in this case is whether the appellant has a 
current disability, i.e., a left ankle disability.  In that 
regard, the Board has accorded more probative value to the 
January 2008 VA medical opinion establishing that the 
appellant does not have a chronic left ankle disability.  The 
physician reviewed the claims file, provided a detailed 
report in regard to the left ankle based on objective 
findings, and specifically stated that there was no left 
ankle disability.  To the extent that it has been asserted 
that the January 2008 VA examination was inadequate, as 
reflected in the March 2008 VA Form 9, the Board notes that 
the appellant has provided no competent evidence contrary to 
the January 2008 VA examiner's opinion.  

Absent a left ankle disability, service connection is not 
warranted.  In the absence of proof of a present disability, 
there can be no valid claim.  That a condition or injury 
occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Left Foot Gout

The appellant asserts that he has left foot gout related to 
service or service-connected disability.  VA records reflect 
that the appellant was diagnosed with gout in 2006.  Thus, 
the issue is whether left foot gout is related to service.  

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service or service-connected 
disability.  The Board finds that service connection is not 
warranted for left foot gout.  

A determination as to whether left foot gout is related to 
service requires competent evidence.  The appellant is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to medical causation, i.e., a relationship 
between service or service-connected disability and current 
disability.  The Board finds that his opinion alone does not 
provide a sufficient basis upon which to make a 
determination.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In a December 2006 statement in support of the claim, the 
appellant asserted that he had gout during service as a 
result of wearing boots and road marches.  In that regard, 
the Board notes that service medical records are negative for 
complaints or findings of left foot gout.  A May 1992 
examination report shows that his lower extremities and feet 
were normal.  On the accompanying medical history, he denied 
having or having had foot trouble.  A September 2002 
examination report shows that the lower extremities and feet 
were normal, and it was noted that he ran two miles in 14-15 
minutes.  The Board notes that complaints in August 2003 
pertained to the heel, not gout, and were attributed to the 
back.  

To the extent that the appellant has asserted secondary 
service connection for left foot gout, the Board notes that 
except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2008).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order 
to warrant service connection on a secondary basis for left 
foot gout, the evidence must show that the appellant's 
service-connected disabilities either caused or aggravated 
left foot gout.  

The Board finds that the competent evidence establishes that 
his left foot gout is not related to a service-connected 
disease or injury.  More specifically, the records reflect 
that the appellant was diagnosed with gout in 2006, and the 
January 2008 VA examiner specifically stated that gout is not 
related to any of the appellant's disorders or service.  As 
for the appellant's testimony to the effect that his doctor 
told him that left foot gout could be a result of increased 
uric acid due to the medications he took for his service-
connected back disability, Transcript at 5-6 (2008), the 
appellant has not submitted an opinion in that regard, 
despite having had ample time to do so.  See Transcript at 
12-13 (2008).  The competent evidence establishes that left 
foot gout was not caused or aggravated by service-connected 
disease or injury.  

The Board finds the competent VA medical opinion to be more 
probative than the appellant's unsupported lay statements in 
regard to whether left foot gout is related to service or 
service-connected disability.  The examiner reviewed the 
claims file and a provided a rationale for the opinion.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2008).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2008).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  

Lumbosacral or cervical strain is rated under Diagnostic Code 
5237.  Intervertebral disc syndrome is rated under Diagnostic 
Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.


Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection in March 2004, for lumbar spine degenerative joint 
disease.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
notes that a 10 percent evaluation has been assigned from 
March 1, 2004, and a January 2008 rating decision reflects 
that a 20 percent evaluation has been assigned from January 
14, 2008.  Accordingly, the questions are whether a rating in 
excess of 10 percent is warranted for the lumbar spine 
disability, prior to January 14, 2008, and whether a rating 
in excess of 20 percent is warranted at any time during the 
appeal period.  

Although it is possible for there to have been a change in 
condition warranting a staged rating, there is nothing in the 
record that could lead to a conclusion that there was any 
significant change, effective the very day of January 14, 
2008 VA examination.  Therefore, based upon the objective 
evidence of record, a uniform 20 percent rating is herein 
assigned, based on the theory of stabilization of ratings.  
38 C.F.R. § 3.344.  In this regard, the Board notes while 
range of motion of the back was shown to be worse in January 
2008 than on prior examination, to include in 2004, 2005, and 
2006, a May 2005 record reflects complaints of back pain on 
the right, and the impression in October 2005 was most 
consistent with a ruptured disc in the lumbar spine.  In 
addition, while a February 2006 x-ray examination was noted 
to show only minimal anterior element degenerative joint 
disease, and while no spasm or guarding was noted in January 
2007, the examiner noted that the appellant leaned to the 
right and had very stiff hip musculature.  The appellant 
should not be penalized at this stage when the AOJ could have 
asked for an examiner's opinion regarding the date of any 
increase in degree of impairment in the lumbar spine 
disability.  The Board is simply unable to establish that the 
appellant became worse on the very day of the January 14, 
2008 VA examination, and thus, finds that a uniform rating is 
appropriate in this case.  

In regard to an evaluation in excess of 20 percent, initially 
the Board notes that the rating decisions reflect that the 
appellant's lumbar spine degenerative joint disease has been 
rated under 4.71a, Diagnostic Code 5010.  While the specific 
criteria referenced in the January 2008 rating decision is 
that contained under the General Rating Formula, the 
appellant was advised of the relevant rating criteria in the 
August 2005 statement of the case, and the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
appellant or his representative.  In this case, the Board 
finds no other provision upon which to assign a rating in 
excess of 20 percent for lumbar spine degenerative joint 
disease.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board finds that a higher evaluation is not warranted 
based on incapacitating episodes.  The examination reports do 
not reflect reports of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  The October 2005 VA examination report 
specifically notes no history of physician prescribed bed 
rest in the previous 12 months.  In addition, the appellant 
testified that a physician had prescribed bed rest for two 
days on one occasion in the previous six months.  Transcript 
at 4 (2008).  Thus, the evidence establishes that bed rest 
has not been prescribed by a physician for the requisite 
period of time.  As such, a disability rating in excess of 20 
percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

On VA examination in January 2004, flexion was 0 to 90 
degrees and extension was 0 to 30 degrees.  Right and left 
lateral flexion was 0 to 30 degrees, and right and left 
rotation were both 0 to 45 degrees.  On VA examination in 
March 2006, forward flexion was 0 to 80 degrees, extension 
was to 20 degrees, right and left, lateral bend was to 30 
degrees, and rotation to the right and left was 30 degrees.  
A February 2006 x-ray examination of the spine was noted to 
show only minimal anterior element degenerative joint 
disease, and while a January 2007 VA record notes that he 
leaned to the right in a standing and sitting position, 
extension was noted to be only slightly decreased.  A 
November 2007 VA record notes that examination of the back 
was normal.  In addition, on VA examination in January 2008, 
thoracolumbar spine flexion was to 55 degrees, extension was 
to 15 degrees, right lateral flexion was 40 degrees, left 
lateral flexion was 40 degrees, and right and left rotation 
was to 45 degrees.  Thus, a higher evaluation is not 
warranted as the competent evidence establishes that the 
service-connected lumbar spine disability is not manifested 
by favorable or unfavorable ankylosis or such a significant 
loss of motion that it equates to ankylosis of the lumbar 
spine.  

The regulations explicitly take pain on motion into account; 
therefore, application of the principles of DeLuca is 
unnecessary.  Even in consideration of Deluca, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the appellant 
has pain on motion, but the Board finds that the currently 
assigned 20 percent disability rating assigned adequately 
compensates him for his pain and functional loss in this 
case.  There is no evidence of additional functional 
impairment that would warrant a higher rating.  In March 
2006, no additional loss of motion with repetitive motion was 
noted.  A September 2006 record notes that his gait, stance, 
and balance were normal.  The January 2008 VA examiner 
specifically stated that there was no additional limitation 
of motion following repetitive use due to pain or fatigue, 
and no impact upon activities of daily living was noted.  

A determination as to the degree of impairment due to the 
lumbar spine disability requires competent evidence.  The 
appellant is competent to report his symptoms.  As a layman, 
however, his opinion alone does not provide a sufficient 
basis upon which to make a determination as to the degree of 
impairment.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the objective medical findings.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the objective medical findings in regard to the degree of 
impairment due to lumbar spine degenerative joint disease.  
The January 2008 VA examiner reviewed the claims file, 
provided detailed objective findings, and a rationale for the 
opinion was provided.  


Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence failed to show that 
the appellant's lumbosacral disability has in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The January 2008 VA examiner specifically 
noted no impact on daily activities due to the lumbar spine 
disability.  


ORDER

The application to reopen the claim of entitlement to service 
connection for pressure of the left head is granted.  

The application to reopen the claim of entitlement to service 
connection for GERD is granted.  

The application to reopen the claim for entitlement to 
service connection for a left arm disorder is granted.  

Service connection for a left ankle disorder is denied.  

Service connection for left foot gout is denied.  

A uniform 20 percent evaluation for lumbar spine degenerative 
joint disease is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 20 percent for lumbar spine 
degenerative joint disease is denied.




REMAND

In regard to the issue of service connection for pressure of 
the left head, to include due to migraine, the appellant 
testified that he hit his head during service in Iraq in 2003 
when the vehicle in which he was riding hit a pothole, and 
thereafter had headaches.  Transcript at 8 (2008).  The Board 
notes that service medical records note questionable head 
trauma in March 1991.  A May 1992 examination report shows 
that the head was normal, and neurologic examination was 
normal.  On the accompanying medical history, he denied 
having or having had frequent or severe headache and head 
injury.  A January 1994 record reflects complaints of 
headache, and in a February 1994 record, complaints of 
headache were noted in association with sinusitis.  
Complaints of headache in March 1996 were attributed to an 
upper respiratory infection.  A September 2002 record 
reflects complaints of pressure on the left side of the head 
when closing the left eye.  An August 2003 reflects 
complaints of pain on the left side of the head.  

On VA examination in January 2004, complaints of headache 
were noted to be characterized by a pressure sensation on the 
left side of the head.  The examiner stated that there was no 
objective data to support a diagnosis in regard to pressure 
on the left side of the head.  A November 2006 record 
reflects complaints of headaches for years, and the 
assessment was headache syndromes.  The Board notes that a 
March 2008 treatment record reflects complaints of localized 
headache in the left parietal area noted to have been 
occurring for roughly two years, and it was suggested that 
the headaches were possibly due to photophobia in the right 
eye secondary to lack of pupil constriction.  The Board finds 
that further development is necessary in order to make a 
determination in regard to this issue.  

As to the issue of entitlement to service connection for a 
gastrointestinal disorder, service medical records, dated in 
November 2003, reflect complaints of epigastric pain, noted 
to probably be secondary to nonsteroid anti-inflammatory drug 
(NSAID) use.  The January 2004 VA examination report notes no 
objective data to support a diagnosis of GERD.  A November 
2006 colonoscopy notes chronic gastritis.  Evidence, received 
in December 2008, reflects an impression of GERD, chronic, 
aggravated by medicines.  In this case, the Board finds that 
further development is necessary in order to make a 
determination as to whether any gastrointestinal disorder is 
related to service or service-connected disability.  

In addition, the appellant asserts that he has a left arm 
disorder, to include carpal tunnel syndrome, related to 
service.  Service medical records reflect complaints of chest 
pains radiating into the left arm in February 1997.  On VA 
examination in January 2004, complaints of pain in the left 
arm were noted since 1995.  The examiner stated that there 
was no objective data to support a diagnosis in regard to the 
left arm.  A May 2005 record reflects complaints of left arm 
pain for several years.  On examination, there was no 
tenderness on palpation of the arm and the arm appeared 
normal.  A June 2005 record notes an acquired deformity of 
the clavicle, and a December 2005 record notes tightness of 
the bilateral upper and middle trapezius.  Records, dated in 
August 2006, reflect complaints of bilateral hand 
tingling/numbness and the date of onset was noted to be one 
year earlier.  The diagnosis was bilateral carpal tunnel 
syndrome, and a September 2006 record notes carpal tunnel 
syndrome on the left and that he was using a splint.  The 
Board finds that further development is necessary in order to 
make a determination in regard to this issue.  

In regard to PTSD, a May 1992 examination report shows that 
psychiatric examination was normal.  On the accompanying 
medical history, he denied having or having had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  A March 1996 psychological consultation 
reflects the appellant's complaints of feeling annoyed and 
that he had felt guilty about drinking.  No suicidal or 
homicidal ideation was noted.  The assessment was rule out 
alcohol abuse.  

On VA examination in January 2004, mental status was noted to 
be normal.  An October 2006 consultation request notes that 
the appellant served during the "IRAQ WAR" and that he had 
PTSD.  A November 2006 VA examination report notes that the 
appellant was a combat veteran, and experiences during 
service were noted to include having been on a convoy driving 
from Kuwait to Iraq and having gotten lost, later finding his 
way back.  In an August 2008 statement, the appellant's 
representative asserted that the appellant's in-service 
stressors included having been exposed to dead bodies, 
"during the war in combat zones."  The Board notes that a 
January 2008 rating decision reflects the AOJ's determination 
that the appellant did not engage in combat with the enemy 
via notation of combat code "1."  In that regard, the Board 
notes that in the case of a noncombat veteran, sufficient 
identifiable stressor information for verification purposes 
must be provided, and in general, the service department can 
only verify specific combat incidents as recalled by the 
appellant, and in order to conduct a meaningful search, the 
appellant must provide details, such as the who, what, where, 
and when of the claimed stressor.

In February 2007, alleged stressors were noted to include 
having seen injured and dead bodies while stationed at Tallil 
Airbase in Iraq between February 2003 and September 2003.  He 
added that there was a hospital and a morgue, as well as 
prison tents, at the base.  The Board notes that in June 
2007, the AOJ determined that insufficient evidence had been 
provided for purposes of attempting corroboration of the 
alleged in-service stressors.  

In addition, an August 2007 record notes that the appellant 
did not meet the full diagnostic criteria for PTSD, and the 
assessment was dysthymia; insomnia.  A March 2008 record 
notes insomnia due to anxiety or depression.  The appellant 
testified that his doctor told him that he had anxiety 
disorder, rather than PTSD, from sleep difficulty as a result 
of the medications he took for his service-connected back 
disability.  Transcript at 10-12 (2008).  Further, the 
hearing transcript reflects additional treatment at a VA 
medical facility, the records of which have not been 
associated with the claims file.  See Transcript at 11 
(2008).  The Board finds that further development is 
necessary in order to a make a determination in regard to 
this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any unobtained 
mental health treatment records from the 
DORN VA Medical Center that have not been 
associated with the claims file, and 
particularly, records dated from September 
2008 to present.  Any records obtained 
should be associated with the claims file.  

2.  The AOJ should schedule the appellant 
for a VA neurologic examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to whether it is at least as 
likely as not that any identified disorder 
manifested by pressure on the left side of 
the head, to include as due to any 
identified migraine or headache disorder, 
is related to any in-service 
manifestations, or otherwise related to 
service.  A complete rationale should 
accompany all opinions provided.  

3.  The AOJ should schedule the appellant 
for a VA gastroenterology examination.  
The claims file should be made available 
for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion as to whether it is at 
least as likely as not that any identified 
gastrointestinal disorder, to include GERD 
and/or gastritis, is related to service or 
service-connected disability, to include 
as due to any medications taken for 
service-connected disability.  A complete 
rationale should accompany all opinions 
provided.  

4.  The AOJ should schedule the appellant 
for a VA examination to determine the 
nature and etiology of any left arm 
disorder, to include carpal tunnel 
syndrome on the left.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion as to 
whether it is at least as likely as not 
that any identified left arm disorder, to 
include carpal tunnel syndrome on the 
left, is related to service.  A complete 
rationale should accompany all opinions 
provided.  

5.  The AOJ should schedule the appellant 
for a VA psychiatric examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to 1) whether the appellant 
has a diagnosis of PTSD that conforms to 
the criteria of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 
FOURTH ED, American Psychiatric 
Association (1994) (DSM-IV); and 2) 
whether any identified psychiatric 
disorder, to include PTSD and/or anxiety 
disorder, is related to service or is 
caused or aggravated by his service-
connected back disability.  If PTSD is 
diagnosed, the documented stressor upon 
which the diagnosis is based should be 
identified.  A complete rationale should 
accompany all opinions provided.  

6.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


